DETAILED ACTION
This Office action is in response to original application filed on 10/19/2020 and is a continuation of PCT/JP2018/022266 filed 06/11/2018.
Claims 1-9 are pending. Claims 1-9 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/19/2020 was filed prior to this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner Notes
Claim 9 appears to have a superfluous comma after “stores in the backup storage,” and prior to “the plurality of pieces of test divided data.” Independent claims 1 and 8 also appear to have superfluous commas in the same area. 

Statutory Review under 35 USC § 101
Claims 1-6 and 9 are directed toward a system and have been reviewed.
Claims 1-6 and 9 appear to be statutory, as the system includes hardware, specifically processing circuitry. The use of the term “processing circuitry” renders the claim statutory under 35 U.S.C. 101 and does not invoke 35 U.S.C. 112(f) despite the language “to store” and “to repeat.”

Claim 7 is directed towards a method and has been reviewed.
Claim 7 appears to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, dividing backup-targeted data into divided data, performing a selection of said divided data resulting in test divided data, then performing a storage of said test divided data, then repeating a transfer storage of said test divided data and repeating a restore test on said test divided data.
Claim 8 is directed toward an article of manufacture and have been reviewed.
Claim 8 appears to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Claim 8 is also statutory as it performs the method of claim 7, which is directed to significantly more than an abstract idea based on currently known judicial exceptions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kochunni et al., U.S. Patent Application Publication No. 2014/0180664 (hereinafter Kochunni) in view of Stowell et al., U.S. Patent Application Publication No. 2019/0324861 (filed April 18, 2018, prior to the instant application date of June 11, 2018; hereinafter Stowell).

Regarding claim 1, Kochunni teaches:
A data processing device connected to a backup storage used for a backup of data and to a restore test storage used for a restore test on the data backed up, the data processing device comprising: (Kochunni FIGs. 2-3, ¶ 0275: The storage or information manager 701 [shown in FIG. 2 to be connected to client computing devices, media agents, and secondary storage devices] comprises a performance monitoring module 710; the performance monitoring module 710 implements the process 1000 || Kochunni teaches backup storage in FIGs. 1A, 2 and ¶ 0061-0065: primary data 112 is stored on the primary storage device(s) 104; primary data 112 is an initial or first (e.g., created before any other copies or before at least one other copy) stored copy of data generated by the source application 110; Kochunni teaches restore test storage in FIG. 3, ¶ 0280-0286, ¶ 0280: simulating [shows testing] the writing of the backup data to secondary storage, e.g., by writing the data to a buffer [shows restore test storage]; see also relevant ¶ 0285: In an embodiment, the buffer resides in the media agent 205 [see now FIG. 2 media agent DB within media agent 205])
processing circuitry (Kochunni ¶ 0303-0306: acts or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures; Such instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine)
…a plurality of pieces of test divided data selected as restore test targets from among a plurality of pieces of divided data divided from backup-targeted data in a smaller size than a storage size of the restore test storage; and (Kochunni ¶ 0293 shows data storage operations can include data restore operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 3, ¶ 0277-0279: At block 1004, the process 1000 receives a selected data 
to repeat an operation of storing test divided data from the backup storage into the restore test storage (Kochunni FIG. 3, ¶ 0280-0286, ¶ 0280: simulating the writing of the backup data to secondary storage, e.g., by writing the data to a buffer [shows restore test storage]; see this in conjunction with ¶ 0293 defining data storage operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 4, ¶ 0298 describing repeating an operation: the storage operation is run again at blocks 2005-2006 || Kochunni teaches this being 'from the backup storage' as required by the claims; see FIG. 3, ¶ 0284: At block 1006B, the process 1000 sets up a data pipeline for the backup operation, to convey the data from primary storage device 290 associated with the client computing device 285 to secondary storage devices 215; see discussion of 'primary storage devices' in FIGs. 1A, 2 and ¶ 0061-0065: primary data 112 is stored on the primary storage device(s) 104; primary data 112 is an initial or first (e.g., created before any other copies or before at least one other copy) stored copy of data generated by the source application 110)
and perform the restore test on the plurality of pieces of test divided data. (Kochunni FIG. 3, ¶ 0279-0281: the user … selects a data set to use in the simulated data storage operation; the selected 
Kochunni does not expressly disclose the bolded elements within “processing circuitry to store in the backup storage a plurality of pieces of test divided data.”
However, Stowell teaches this by teaching the following:
processing circuitry to store in the backup storage, a plurality of pieces of test divided data… (Stowell FIGs. 1, 4, ¶ 0055-0059, ¶ 0055: The verification process validates the integrity of backup artifacts [shows the following data will be 'test' divided data as required by the claims]; The verification process can be initiated in response to an operator executing a verification script in the system; ¶ 0056: The system provisions a restore environment (402); the restore environment can include only some of the components in the production computing environment 101a. An example of such restore environment is the restore computing environment 101b of FIG. 1; see then ¶ 0058: The system populates components in the restore environment with backup artifacts (406). For example, the system rehydrates the empty databases for each component in the restore environment with data from the backup artifacts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediate data management prior to data storage operation simulations of selected data portions as in Kochunni with the component population and the verification of some portions of a restore computing environment as in Stowell.
In addition, both of the references (Kochunni and Stowell) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as simulation or verification of data storage operations such as backup and restoration.


Regarding claim 7, Kochunni teaches:
A data processing method by a computer connected to a backup storage used for a backup of data and to a restore test storage used for a restore test on the data backed up, the data processing method comprising: (Kochunni teaches backup storage in FIGs. 1A, 2 and ¶ 0061-0065: primary data 112 is stored on the primary storage device(s) 104; primary data 112 is an initial or first (e.g., created before any other copies or before at least one other copy) stored copy of data generated by the source application 110; Kochunni teaches restore test storage in FIG. 3, ¶ 0280-0286, ¶ 0280: simulating [shows testing] the writing of the backup data to secondary storage, e.g., by writing the data to a buffer [shows restore test storage]; see also relevant ¶ 0285: In an embodiment, the buffer resides in the media agent 205 [see now FIG. 2 media agent DB within media agent 205])
…a plurality of pieces of test divided data selected as restore test targets from among a plurality of pieces of divided data divided from backup-targeted data in a smaller size than a storage size of the restore test storage; and (Kochunni ¶ 0293 shows data storage operations can include data restore operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 3, ¶ 0277-0279: At block 1004, the process 1000 receives a selected data set for use in the simulated data storage operation [shows selection of restore test targets]; the user … selects a data set to use in the simulated data storage operation. The selected data set can be one or more files, one or more volumes, one or more databases, or the like; the selected data set can be one or more sub-clients [shows pieces of test divided data]; see 'sub-clients' in light of ¶ 0220: A sub-client may represent static or dynamic associations of portions of a data volume [again, showing pieces of test divided data]; see also ¶ 0269: during a data storage operation [shows that these steps involve backup-targeted data], the media agent 144, storage manager 140, or other component may divide the associated files into chunks [relevant to claimed 'divided data divided from backup-targeted data]; see ¶ 0168: Any of the above types of backup operations can be at the file-level [relevant to the required claimed 'smaller size than a storage size of the restore test storage'])
repeating, by the computer, an operation of storing test divided data from the backup storage into the restore test storage (Kochunni FIG. 3, ¶ 0280-0286, ¶ 0280: simulating the writing of the backup data to secondary storage, e.g., by writing the data to a buffer [shows restore test storage]; see this in conjunction with ¶ 0293 defining data storage operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 4, ¶ 0298 describing repeating an operation: the storage operation is run again at blocks 2005-2006 || Kochunni teaches this being 'from the backup storage' as required by the claims; see FIG. 3, ¶ 0284: At block 1006B, the process 1000 sets up a data pipeline for the backup operation, to convey the data from primary storage device 290 associated with the client computing device 285 to secondary storage devices 215; see discussion of 'primary storage devices' in FIGs. 1A, 2 and ¶ 0061-0065: primary data 112 is stored on the primary storage device(s) 104; primary data 112 is an initial or first (e.g., created before any other copies or before at least one other copy) stored copy of data generated by the source application 110)
and performing the restore test on the plurality of pieces of test divided data. (Kochunni FIG. 3, ¶ 0279-0281: the user … selects a data set to use in the simulated data storage operation; the selected data set can be one or more sub-clients [test divided data]; At block 1006, the process 1000 simulates the selected data storage operation using the selected data set; ¶ 0293 shows that this can be the claimed 'restore test': simulated data storage operation comprises … a data restore operation)
Kochunni does not expressly disclose the bolded elements within “storing, by the computer, in the backup storage, a plurality of pieces of test divided data.”
However, Stowell teaches this by teaching the following:
storing, by the computer, in the backup storage, a plurality of pieces of test divided data… (Stowell FIGs. 1, 4, ¶ 0055-0059, ¶ 0055: The verification process validates the integrity of backup artifacts [shows the following data will be 'test' divided data as required by the claims]; The verification process can be initiated in response to an operator executing a verification script in the system; ¶ 0056: The system provisions a restore environment (402); the restore environment can include only some of the components in the production computing environment 101a. An example of such restore environment is the restore computing environment 101b of FIG. 1; see then ¶ 0058: The system populates components in the restore environment with backup artifacts (406). For example, the system rehydrates the empty databases for each component in the restore environment with data from the backup artifacts) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediate data management prior to data storage operation simulations of selected data portions as in Kochunni with the component population and the verification of some portions of a restore computing environment as in Stowell.
In addition, both of the references (Kochunni and Stowell) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as simulation or verification of data storage operations such as backup and restoration.
Motivation to do so would be to improve the functioning of the simulated data storage operations of Kochunni with the functioning in Stowell to populate or rehydrate a restore environment prior to validation and verification (FIG. 4, ¶ 0058-0060). Motivation to do so would also be to implement solutions providing data analysis capabilities, improved data presentation and access features, and the like as seen in Kochunni (¶ 0002-0005).

Regarding claim 8, Kochunni teaches:
A non-transitory computer readable medium storing a data processing program which causes a computer connected to a backup storage used for a backup of data and to a restore test storage used for a restore test on the data backed up, to execute: (Kochunni ¶ 0307: These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner ... implement the acts specified in the flow chart and/or block diagram block or blocks || Kochunni teaches backup storage in FIGs. 1A, 2 and ¶ 0061-0065: primary data 112 is stored on the primary storage device(s) 104; primary data 112 is an initial or first (e.g., created before any other copies or before at least one other copy) stored copy of data generated by the source application 110; Kochunni teaches restore test storage in FIG. 3, ¶ 0280-0286, ¶ 0280: simulating [shows testing] the writing of the backup data to secondary storage, e.g., by writing the data to a buffer [shows restore test storage]; see also relevant ¶ 0285: In an embodiment, the buffer resides in the media agent 205 [see now FIG. 2 media agent DB within media agent 205])
…a plurality of pieces of test divided data selected as restore test targets from among a plurality of pieces of divided data divided from backup-targeted data in a smaller size than a storage size of the restore test storage; and (Kochunni ¶ 0293 shows data storage operations can include data restore operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 3, ¶ 0277-0279: At block 1004, the process 1000 receives a selected data set for use in the simulated data storage operation [shows selection of restore test targets]; the user … selects a data set to use in the simulated data storage operation. The selected data set can be one or more files, one or more volumes, one or more databases, or the like; the selected data set can be one or more sub-clients [shows pieces of test divided data]; see 'sub-clients' in light of ¶ 0220: A sub-client may represent static or dynamic associations of portions of a data volume [again, showing pieces of test divided data]; see also ¶ 0269: during a data storage operation [shows that these steps involve backup-targeted data], the media agent 144, storage manager 140, or other component may divide the associated files into chunks [relevant to claimed 'divided data divided from backup-targeted data]; see ¶ 0168: Any of the above types of backup operations can be at the file-level [relevant to the required claimed 'smaller size than a storage size of the restore test storage'])
a restore test execution process of repeating an operation of storing test divided data from the backup storage into the restore test storage (Kochunni FIG. 3, ¶ 0280-0286, ¶ 0280: simulating the writing of the backup data to secondary storage, e.g., by writing the data to a buffer [shows restore test storage]; see this in conjunction with ¶ 0293 defining data storage operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 4, ¶ 0298 describing repeating an operation: the storage operation is run again at blocks 2005-2006 || Kochunni teaches this being 'from the backup storage' as required by the claims; see FIG. 3, ¶ 0284: At block 1006B, the process 1000 sets up a data pipeline for the backup operation, to convey the data from primary storage device 290 associated with the client computing device 285 to secondary storage devices 215; see discussion of 'primary storage devices' in FIGs. 1A, 2 and ¶ 0061-0065: primary data 112 is stored on the primary storage device(s) 104; primary data 112 is an initial or first (e.g., created before any other copies or before at least one other copy) stored copy of data generated by the source application 110)
and performing the restore test on the plurality of pieces of test divided data. (Kochunni FIG. 3, ¶ 0279-0281: the user … selects a data set to use in the simulated data storage operation; the selected data set can be one or more sub-clients [test divided data]; At block 1006, the process 1000 simulates the selected data storage operation using the selected data set; ¶ 0293 shows that this can be the claimed 'restore test': simulated data storage operation comprises … a data restore operation)
Kochunni does not expressly disclose the bolded elements within “a backup execution process of storing in the backup storage a plurality of pieces of test divided data.”
However, Stowell teaches this by teaching the following:
a backup execution process of storing in the backup storage, a plurality of pieces of test divided data… (Stowell FIGs. 1, 4, ¶ 0055-0059, ¶ 0055: The verification process validates the integrity of backup artifacts [shows the following data will be 'test' divided data as required by the claims]; The verification process can be initiated in response to an operator executing a verification script in the system; ¶ 0056: The system provisions a restore environment (402); the restore environment can include only some of the components in the production computing environment 101a. An example of such restore environment is the restore computing environment 101b of FIG. 1; see then ¶ 0058: The system populates components in the restore environment with backup artifacts (406). For example, the system rehydrates the empty databases for each component in the restore environment with data from the backup artifacts) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the intermediate data management prior to data storage operation simulations of selected data portions as in Kochunni with the component population and the verification of some portions of a restore computing environment as in Stowell.
In addition, both of the references (Kochunni and Stowell) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as simulation or verification of data storage operations such as backup and restoration.
Motivation to do so would be to improve the functioning of the simulated data storage operations of Kochunni with the functioning in Stowell to populate or rehydrate a restore environment prior to validation and verification (FIG. 4, ¶ 0058-0060). Motivation to do so would also be to implement solutions providing data analysis capabilities, improved data presentation and access features, and the like as seen in Kochunni (¶ 0002-0005).

Regarding claim 2, Kochunni in view of Stowell teaches all the features with respect to claim 1 above. 
Stowell teaches:
wherein the processing circuitry estimates a relation between the plurality of pieces of divided data, (Stowell ¶ 0038: some components can generate verification data that relates to two or more operational components; if two operational components have frequent communications or have tightly coupled states, one of the operational components can generate verification data that can be used to verify backup artifacts generated by the other operational component; ¶ 0040: the metadata includes data structural relationship in a component database, and the system can compare the data relationship in a restored component database with that included in the metadata; see that this involves divided data in ¶ 0056: The system provisions a restore environment (402); the restore environment can include only some of the components in the production computing environment 101a) 
Kochunni teaches:
and presents an estimation result to the user of the data processing device. (Kochunni FIG. 3, ¶ 0289: At block 1008, the process 1000 displays or otherwise provides the simulated storage operation metrics, such as the execution times of the individual operation steps; see also FIG. 4, ¶ 0296-0301: the process 2000 at block 2006 may measure and store the execution times or other metrics associated with the performance of the storage operation and/or its constituent steps) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the tightly coupled storage components of Kochunni as modified by at least Stowell with the storage operation performance metrics of Kochunni.
Motivation to do so would be to improve the functioning of the verification data associated with components that communicate frequently or are tightly coupled as in Kochunni as modified by at least Stowell with the ability to display, provide, measure, and store storage operation performance metrics. 

Regarding claim 3, Kochunni in view of Stowell teaches all the features with respect to claim 2 above.
Kochunni teaches:
wherein the processing circuitry monitors a usage status of the plurality of pieces of divided data in an actual environment in which the plurality of pieces of divided data are used, (Kochunni ¶ 0240-0244: Policies can additionally specify or depend on a variety of historical or current criteria [at least the depending on historical criteria is relevant to the claimed monitoring] that may be used to determine which rules to apply to a particular data object, system component, or information management operation, such as: … an estimated or historic [shows actual environment] usage or cost [shows usage status] associated with different components (e.g., with secondary storage devices 108); see Kochunni FIG. 3, ¶ 0279-0280 describing 'divided data': The selected data set can be one or more files, one or more volumes, one or more databases, or the like; the selected data set can be one or more sub-clients; the selected data storage operation is a simulated backup operation including the steps of ... simulating the writing of the backup data to secondary storage)
Stowell teaches:
and estimates the relation between the plurality of pieces of divided data. (Stowell ¶ 0038: some components can generate verification data that relates to two or more operational components; if two operational components have frequent communications or have tightly coupled states, one of the operational components can generate verification data that can be used to verify backup artifacts generated by the other operational component; ¶ 0040: the metadata includes data structural relationship in a component database, and the system can compare the data relationship in a restored component database with that included in the metadata; this involves divided data as shown in ¶ 0056: the restore environment can include only some of the components in the production computing environment 101a) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the historical or current criteria associated with storage components shown in Kochunni as modified with the storage component relationship data of Stowell.
Motivation to do so would be to improve the functioning of the historical storage component data of Kochunni as modified with the relationship data and the verification data associated with related components in Stowell.

Regarding claim 5, Kochunni in view of Stowell teaches all the features with respect to claim 2 above.
Kochunni teaches:
…the plurality of pieces of test divided data selected as the restore test targets by a user of the data processing device… (Kochunni ¶ 0293 shows data storage operations can include data restore operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 3, ¶ 0277-0279: At block 1004, the process 1000 receives a selected data set for use in the simulated data storage operation [shows selection]; the user … selects a data set to use in the simulated data storage operation. The selected data set can be one or more files, one or more volumes, one or more databases, or the like; the selected data set can be one or more sub-clients [shows pieces of test divided data; see particularly ¶ 0220: A sub-client may represent static or dynamic associations of portions of a data volume])
Stowell teaches:
wherein the processing circuitry stores in the backup storage … based on the relation between the plurality of pieces of divided data. (Stowell FIG. 2, ¶ 0034 teaches storing in backup storage: a request to generate a backup for one or more components of the distributed computing system (202); Stowell teaches the storage being associated with component relations in ¶ 0038-0041, thus interpreted as showing the claimed 'based on the relation': if two operational components have frequent communications or have tightly coupled states, one of the operational components can generate verification data that can be used to verify backup artifacts generated by the other operational component; the metadata includes data structural relationship in a component database, and the system can compare the data relationship in a restored component database with that included in the metadata; The system can store the generated metadata along with or as part of the backup artifacts stored in an artifact repository; each component of the production computing environment 101a can provide its own verification script and its own set of backup verification data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the selection of data set for use in a simulated data storage operation (shown to include backup and restoration) as in Kochunni as modified with the backup generation associated with related operational components as in Stowell.
Motivation to do so would be to improve the functioning of the selection of data sets for use in a simulated data storage operation as in Kochunni as modified with the component-specific verification data and verification data as in Stowell.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kochunni in view of Stowell in further view of Mikami, U.S. Patent Application Publication No. 2007/0055716 (hereinafter Mikami).

Regarding claim 4, Kochunni in view of Stowell teaches all the features with respect to claim 1 above including a user of the data processing device. (Kochunni FIG. 4, ¶ 0291-0295: the user selects the performance test and the data storage operation for simulation; the user can select the data set through a GUI)
Kochunni in view of Stowell does not expressly disclose:
wherein the processing circuitry acquires a relation between the plurality of pieces of divided data…
However, Mikami teaches this by teaching wherein the processing circuitry acquires a relation between the plurality of pieces of divided data from … the data processing device. (Mikami FIG. 5, ¶ 0103: extract a file name or file names or the like stored in a field 501 of "necessary data" in a manner of being made to correspond to "Y" stored in a field 500 of "business-operation names"; the replication data of the file aaa. txt acquired by the execution of the business-operation A is represented as (A, aaa. txt); ¶ 0111: reference is made to FIG. 5, thereby extracting three replication data (A, aaa. txt), (B, bbb. txt), and (D, ddd. txt) as the replication data necessary for the execution of Y=E)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user selection of storage operation test parameters as in Kochunni as modified with the tracking of interconnected and interrelated replication data through tables shown in Mikami.
In addition, both of the references (Kochunni as modified and Mikami) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as backup and restoration techniques involving related data.
Motivation to do so would be to improve the functioning of the user-specified data storage simulation components of Kochunni as modified with the retrieval of interrelated data storage components as in Mikami. Motivation to do so would also be to allow replication data and the volume that stores therein this replication data to be flexibly managed in response to the needs of a user as seen in Mikami (¶ 0004-0005).

Regarding claim 9, Kochunni in view of Stowell and Mikami teaches all the features with respect to claim 4 above.
Kochunni teaches:
…the plurality of pieces of test divided data selected as the restore test targets by a user of the data processing device… (Kochunni ¶ 0293 shows data storage operations can include data restore operations: The simulated data storage operation comprises a data backup operation, a data restore operation; see Kochunni FIG. 3, ¶ 0277-0279: At block 1004, the process 1000 receives a selected data set for use in the simulated data storage operation [shows selection]; the user … selects a data set to use in the simulated data storage operation. The selected data set can be one or more files, one or more volumes, one or more databases, or the like; the selected data set can be one or more sub-clients [shows pieces of test divided data; see particularly ¶ 0220: A sub-client may represent static or dynamic associations of portions of a data volume])
Stowell teaches:
wherein the processing circuitry stores in the backup storage … based on the relation between the plurality of pieces of divided data. (Stowell FIG. 2, ¶ 0034 teaches storing in backup storage: a request to generate a backup for one or more components of the distributed computing system (202); Stowell teaches the storage being associated with component relations in ¶ 0038-0041, thus interpreted as showing the claimed 'based on the relation': if two operational components have frequent communications or have tightly coupled states, one of the operational components can generate verification data that can be used to verify backup artifacts generated by the other operational component; the metadata includes data structural relationship in a component database, and the system can compare the data relationship in a restored component database with that included in the metadata; The system can store the generated metadata along with or as part of the backup artifacts stored in an artifact repository; each component of the production computing environment 101a can provide its own verification script and its own set of backup verification data) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the selection of data set for use in a simulated data storage operation (shown to include backup and restoration) as in Kochunni as modified with the backup generation associated with related operational components as in Stowell.
Motivation to do so would be to improve the functioning of the selection of data sets for use in a simulated data storage operation as in Kochunni as modified with the component-specific verification data and verification data as in Stowell.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kochunni in view of Stowell in further view of Timashev et al., U.S. Patent Application Publication No. 2011/0087874 (hereinafter Timashev).

Regarding claim 6, Kochunni in view of Stowell teaches all the features with respect to claim 1 above.
Kochunni teaches:
wherein the processing circuitry selects based on a test execution time condition, (Kochunni FIG. 4, ¶ 0297-0299: If the storage operation or the particular constituent step does not satisfy the performance threshold for the most recent iteration (e.g., executes in greater than the maximum execution time), one or more settings are changed and a further iteration is performed at block 2005 [shows the claimed test execution time condition])
a test coverage condition, (Kochunni ¶ 0220-0221: Data associated with a storage policy can be logically organized into groups, which can be referred to as "sub-clients". A sub-client may represent static or dynamic associations of portions of a data volume; Sub-clients may also be used as an effective administrative scheme of organizing data according to data type, department within the enterprise, storage preferences, or the like [consider this in light of instant specification p17 describing 'test coverage' as a value from 0 to 1; thus, the portions represented by a sub-client (especially if based on something such as data type, department, or storage preferences) fulfill the requirements of 'test coverage'])
and a size of each test divided data… (See Kochunni FIG. 3, ¶ 0276 showing its primary method, its data storage operation simulation, measuring performance characteristics that include file size in addition to execution times: process 1000 to simulate a data storage operation and measure the performance characteristics (e.g., execution times, file size) of one or more of the operation's individual steps [thus showing relevance to 'size of each test divided data'])
a restore test pattern satisfying the test execution time condition … from among a plurality of restore test patterns in which combinations of a test execution time … are different, and performs the restore test on the plurality of pieces of test divided data according to the restore test pattern selected from among the plurality of restore test patterns. (Kochunni FIG. 4, ¶ 0297-0299: At block 2008, the process 2000 determines whether or not to adjust one or more other settings and perform another iteration of the data storage operation [shown in ¶ 0296, block 2006, to be a simulated selected data storage operation, relevant to the claimed 'restore test']; if there are options or settings which have not been tried, the process 2000 may set or select the untried options or settings and move to block 2005 [shown in ¶ 0295, block 2005, to be relevant to the claimed select[ed] restore test pattern]; ¶ 0298: the process 2000 at block 2008 reviews the performance of the storage operation and determines which settings to change based on the review; If the storage operation or the particular constituent step does not satisfy the performance threshold for the most recent iteration (e.g., executes in greater than the maximum execution time) [shows the claimed test execution time condition], one or more settings are changed and a further iteration is performed at block 2005 [shows a plurality of restore test patterns with different combinations])
Kochunni also teaches restore test patterns comprising combinations including a test coverage condition, thus teaching the claim requirement of the following:
a restore test pattern satisfying … the test coverage condition from among a plurality of restore test patterns in which combinations of … a test coverage are different. (Kochunni FIG. 3, ¶ 0289 describes changes as including types or amounts of deployed storage: identify storage operation parameters or aspects of the data storage system to change, such as different options associated with the particular storage operation, different types or amounts of secondary media to deploy, and the like to improve system performance) 
Kochunni in view of Stowell does not expressly disclose performing its selection “based on … a storage size of the restore test storage.”
However, Timashev teaches this by teaching the following:
wherein the processing circuitry selects based on … a storage size of the restore test storage, (Timashev FIG. 10, ¶ 0131 teaches the claimed selecting based on a storage size of restore test storage: an exemplary data verification (DR) sever interface 1000, wherein a DR sever can be selected within drop down menu 1034. The DR server selected within interface 1000 is the server where the test VMs 470 will run; In DR server interface 1000, DR server information is displayed in window 1036 [shown in FIG. 10 to include the claimed 'storage size of the restore test storage' through its 200 GB capacity]; see also FIG. 5, ¶ 0091-0095 teaching, "steps by which an image level backup is tested") 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user selection of storage operation test parameters as in Kochunni as modified with the user interface and the data verification server information display shown in Timashev.
In addition, both of the references (Kochunni as modified and Timashev) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as the display and user-directed selection of backup or restoration components.
Motivation to do so would be to improve the functioning of the user-specified data storage simulation components of Kochunni as modified with the user display of data storage operations as in Timashev. Motivation to do so would also be to implement efficient low cost methods for recovering an item from an image level backup and for testing recoverability of image-level backups as seen in Timashev (¶ 0019).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        February 4, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164